t c memo united_states tax_court fredric arlan dubray petitioner v commissioner of internal revenue respondent docket no filed date fredric arlan dubray pro_se shelley t van doran for respondent memorandum opinion goeke judge respondent determined deficiencies in petitioner’s income taxes of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively after concessions the remaining issue for decision is whether petitioner’s wage income from pte hca ka inc the corporation is exempt from taxation pursuant to the treaty with the sioux which is sometimes called the fort laramie treaty of the treaty we hold this wage income is not tax exempt all rule references are to the tax_court rules_of_practice and procedure some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference background when the petition was filed petitioner resided in mobridge south dakota petitioner did not file federal_income_tax returns for the years in issue petitioner is an enrolled2 member of the cheyenne river tribe of sioux indians the cheyenne river sioux the cheyenne river sioux have a designated reservation which is part of the treaty land 1the treaty is known as the treaty with the sioux--brule oglala miniconjou yanktonai hunkpapa blackfeet cuthead two kettle sans arcs and santee--and arapaho apr 15_stat_635 among the many signatories of this historic treaty were gen william t sherman and the great chiefs sitting bull and red cloud 2the term enrolled means that petitioner is listed on the tribal roll as a member of the cheyenne river tribe of sioux indians 3by act of mar ch 25_stat_888 congress created the cheyenne river reservation on part of the great sioux reservation land during the years at issue petitioner was employed by the corporation the corporation was owned and operated by the cheyenne river sioux for purposes of restoring buffalo to tribal lands the corporation raised buffalo on tribal land and the buffalo were used for various purposes including slaughter for tribal and public consumption and sale and for use in tribal ceremonial events petitioner’s position with the corporation was director of the buffalo restoration project during the years at issue the corporation paid petitioner wages for his services as director and reported those wages to respondent and petitioner via forms w-2 wage and tax statement the corporation deducted withholding_tax fica tax and medicare from petitioner’s wages and those deductions were also reported on the forms w-2 the wages paid_by the corporation were dollar_figure dollar_figure and dollar_figure for and respectively the source of the wages paid petitioner by the corporation is not clearly described in the record but the wages are not exclusively from revenue related to the buffalo restoration project petitioner also received various other items of income he concedes are taxable to him during the years at issue and are no longer in dispute on date respondent mailed to petitioner a notice_of_deficiency for the years at issue petitioner timely filed a petition in this court seeking a redetermination discussion petitioner argues that his wage income earned as an employee of the corporation is not subject_to federal_income_tax as a result of certain provisions of the treaty specifically petitioner relies upon a phrase in article of the treaty which modifies the description of the treaty lands as set apart for the absolute and undisturbed use and occupation of the indians herein named it is uncertain whether this provision was intended to exempt the cheyenne river sioux tribe itself from federal taxation of its income related to the buffalo restoration project but petitioner’s position is weakened by a more basic point the caselaw has well established that income earned by an individual member of a tribe from working for the tribe or for a corporation on unallotted tribal land is not exempt even if the income derived by the tribe from the land would be exempt in the hands of the tribe itself see eg 364_f2d_38 8th cir involving a lease of unallotted land affg 44_tc_686 the position of this court in 4petitioner must show in this regard that the income in question is specifically entitled to an exemption from taxation by treaty or act of congress 351_us_1 lafontaine v commissioner 533_f2d_382 8th cir affg tcmemo_1975_165 this regard was well explained in 71_tc_980 affd per curiam 617_f2d_507 8th cir which states petitioner’s salary did not represent his pro_rata share of tribal income rather his wages were solely for his benefit obtained through his labor and we do not believe therefore that his wages were directly derived from the land nonetheless petitioner argues that his management of tribal land is a necessary part of deriving tax exempt_income from the land and that to tax his income from management of the land is to thereby indirectly tax the land itself however it does not follow that income received by an employee as compensation_for services rendered the tribe is tax exempt because the income earned by the tribe through in part his services is tax exempt in jourdain as support for this position we cited 557_f2d_646 9th cir and walker v 326_f2d_261 9th cir revg in pertinent part 37_tc_962 in walker the court_of_appeals stated walker earned the income as an employee of the gila river pima-maricopa indian community by performing the duties of elected treasurer as prescribed by the community charter and by-laws if under the law the income of an organization is exempt from taxation it does not follow that the income received by an employee as compensation_for service rendered to such organization is also exempt from taxation id pincite given this precedent petitioner’s wage income is not tax exempt we have reviewed petitioner’s other arguments and find them without merit in light of the above and the other concessions made by petitioner decision will be entered under rule
